Felton, Chief Judge.
Where there was evidence that the claimant’s deceased husband was injured some 10 or 12 miles from the area in which he was supposed to have been working at that time, while en route to his father’s house for the purpose of delivering a personal purchase made from his employer, defendant Williams Brothers Lumber Company, in the defendant company’s truck, the use of which was without the knowledge or permission required by the employer, the finding of the State Board of Workmen’s Compensation that the accident did not arise out of and in the course of his employment and the award denying compensation to the claimant were authorized by the evidence; therefore the court did not err in affirming the board's award.

Judgment affirmed.


Frankum and Pannell, JJ., concur.

*696Decided May 8, 1964.
Richard. W. Best, Best, Chambers & Mabry, for plaintiff in error.
Smith, Ringel, Martin, Ansley & Carr, Charles L. Drew, contra.